Citation Nr: 0334194	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  99-17 446	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 23, 1981 decision by the Board of 
Veterans' Appeals denying a total rating based on individual 
unemployability due to service-connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a May 4, 1982 decision of the Board of Veterans' 
Appeals denying a total rating based on individual 
unemployability due to service-connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.

3.  Whether a February 14, 1983 decision of the Board of 
Veterans' Appeals denying a total rating decision based on 
individual unemployability due to service connected 
disability should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issue of entitlement to an effective date prior to March 
27, 1991 for the grant of a total evaluation based on 
individual unemployability is addressed in a separate 
decision of the Board this date under docket number 97-33 
677).




REPRESENTATION

Moving party represented by:  Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from September 1950 to August 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on the motion of the appellant alleging clear and 
unmistakable error in Board decisions dated in March 1981, 
May 1982, and February 1983.  In a May 2000 decision, the 
Board concluded that there was no clear and unmistakable 
error in the March 1981, May 1982 and February 1983 Board 
decisions, and denied the veteran's claims.  Thereafter, the 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in May 2003, the Court vacated the Board's May 
2000 decision.  The Court then remanded the case to the Board 
for another decision, taking into consideration matters 
raised in its order.   

In an August 2003 letter mailed to the veteran's address, the 
Board advised the veteran that his case had been remanded to 
the Board for readjudication and the issuance of a new 
decision.  He was offered a period of 90 days to submit 
further argument or evidence.  In a statement signed in 
October 2003, the veteran's attorney responded that no 
further evidence would be submitted to the Board and that the 
Board should proceed immediately with readjudication of the 
appeal.  


FINDINGS OF FACT

1.  In March 1981, May 1982, and February 1983 decisions the 
Board denied the veteran's claim for a total rating based on 
individual unemployability due to service connected 
disability on the basis that the veteran was not unemployable 
solely due to service-connected disabilities.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board in March 1981, May 1982, and February 1983, or that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The March 1981, May 1982, and February 1983 Board decisions 
denying entitlement to a total rating based on individual 
unemployability did not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.  

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2003).  

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(1), (2) (2003).  The 
decisions at issue here were issued in 1981, 1982, and 1983; 
hence, these provisions are inapplicable.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2003).  

The following are examples of situations that are not CUE:  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; or a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2003).  Additionally, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2003).  

With respect to the final provisions of the regulations 
pertaining to the adjudication of motions for revision or 
reversal of prior Board decisions on the grounds of CUE, the 
definition of CUE was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
In fact, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE.  

As stated by the Court in Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)), for CUE to exist:  

(1) [e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied, (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A 
disagreement with how the Board evaluated the facts also does 
not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The Board first notes that the moving party has properly 
complied with the pleading requirements to make a valid claim 
of clear and unmistakable error with a Board decision.  A 
July 1998 hearing testimony was accepted as the motion.  The 
decisions in which it is asserted that there is clear and 
unmistakable error have been identified.  During the July 
1998 hearing, the veteran also clearly alleged the facts as 
why the March 23, 1981, May 4, 1982 and February 14, 1983 
decisions should be revised or reversed on the grounds of 
clear and unmistakable error.  See 38 C.F.R. § 20.1404.

The Court stated that, in its May 2000 decision, the Board 
failed to provide an adequate statement of reasons or bases 
to support its conclusion that the veteran's motion failed to 
establish clear and unmistakable error in the Board's March 
1981, May 1982, and Feburary 1983 decisions.  The Court 
stated that the Board did not identify or discuss any 
evidence that it relied upon in rejecting the veteran's 
argument that clear and unmistakable error had been 
committed.  Specifically, the Court noted that the Board did 
not provide any analysis or justification for its agreement 
with the three contested Board decisions.  The Court 
concluded that such failure precluded the Court from 
conducting adequate judicial review.  Therefore, the decision 
was vacated and remanded to the Board.  

The Board will proceed with a discussion and analysis of the 
laws and evidence before the Board in the March 23, 1981, May 
4, 1982 and February 14, 1983 decisions.

In March 1981, May 1982 and February 1983, as now, total 
disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (as in 
effect in May 1981, May 1982 and February 1983).  It was also 
the established policy that all veterans, including those who 
do not meet the percentage standards set forth above, but who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (as in effect 
in May 1981, May 1982 and February 1983).

The veteran was granted service connection for amputation of 
the left arm, below the level of humeral condyles, by a 
November 1952 rating decision and assigned a 70 percent 
rating.  He was also granted entitlement to special monthly 
compensation for the anatomical loss of one hand.  By a May 
1978 rating decision, the veteran's rating was increased 80 
percent disabling.  The veteran was also granted service 
connection for mild postural scoliosis by a June 1977 rating 
decision and assigned a noncompensable rating.  

In May 1978, the veteran submitted an Income-Net Worth and 
Employment Statement in which he reported that he had last 
worked on May 5, 1978 and that he had to leave his employment 
due to his service-connected disabilities.  In November 1978, 
the veteran's former employer, a typesetting company, 
indicated that the veteran had been employed since April 1965 
in sales and that he had last worked in May 1978.  It was 
reported that no concessions had been made to the veteran by 
reason of age or disability.  

In a January 1979 statement from M.C. Hutchins, M.D., it was 
indicated that the veteran had become permanently and totally 
disabled and was no longer able to engage in his customary 
activities or pursue any gainful employment.  It was further 
stated that the reason the veteran could not work was because 
of the pain associated with his service-connected amputation 
of his left arm.

The veteran's former employer submitted an additional 
statement in May 1979 in which it was indicated that the 
veteran's duties required constant driving and that, as the 
veteran's condition worsened and medication dosages were 
increased, "the combination of the heavy medication and 
constant driving simply created a situation that was not in 
the best interests of the company or the veteran's well 
being."

At an August 1979 personal hearing, the veteran's 
representative indicated that the veteran was in receipt of 
Social Security benefits, but that there were other reasons 
in addition to the veteran's service-connected disability.

In April 1980, the Board remanded the claim for a medical 
examination and a current employment statement.  In an April 
1980 statement of net worth and employment, the veteran 
indicated that he was receiving Social Security benefits.  

The veteran underwent a VA examination in May 1980 in which 
it was revealed that he had full range of motion of his 
shoulder, but that pain and tenderness precluded him from 
wearing a prosthesis.  There was full range of motion of the 
shoulder.  The thoracic spine had approximately 50 percent of 
normal range of motion.  There was pain to palpation over the 
thoracic spine, and the examiner also indicated that there 
was a minimum decrease of chest expansion.  Clinical 
scoliosis of the spine was noted.  The examiner's impressions 
included post above-the-elbow amputation with causalgia and 
inability to wear prosthesis, and thoracic scoliosis (most 
likely idiopathic) with degenerative arthritis.  

Following a review of the above evidence, and application of 
38 C.F.R. §§ 3.340 and 4.16, in its March 23, 1981 decision, 
the Board denied entitlement to a total rating based on 
individual unemployability.  The Board found that the 
evidence of record did not demonstrate that the veteran's 
service-connected amputation of the left upper extremity and 
noncompensable scoliosis had resulted in symptomatology 
causing sufficient functional impairment as to render the 
veteran incapable of obtaining or retaining some form of 
substantially gainful employment for which he may be 
qualified.

The veteran submitted additional evidence in an attempt to 
reopen his claim.  

In a statement dated in January 1981, and received in April 
1981, H.O.I., M.D., reported impressions of degenerative disc 
disease of the cervical and lumbar spine.  In a February 1981 
report from M.C. Hutchins, M.D., received in April 1981, it 
was reported that the veteran had a chronic pain syndrome 
involving the left arm that might have other than a physical 
background.  It was indicated that the veteran was taking 
analgesics on a regular basis, but that there was a 
significant functional overlay.  

In an April 1981 statement, Dr. Hutchins reported that the 
veteran's problems had been those of degenerative arthritis 
of the spine secondary to amputation of his left arm.  It was 
stated that the veteran had had constant discomfort requiring 
anti-inflammatory agents and analgesics for several years.  
It was felt psychological problems had aggravated the pain.

The veteran submitted letters from two private companies, 
dated in February 1981, expressing their unwillingness to 
employ him due to his handicap and reliance on pain 
medication.  



In a May 4, 1982 decision, the Board considered the above 
evidence and applicable law, including 38 C.F.R. §§ 3.340 and 
4.16.  The Board found that the veteran's service-connected 
disabilities were not of such nature and severity as to 
preclude every type of substantially gainful employment.  The 
Board stated that the veteran had non-service disabilities 
including degenerative disc disease of the cervical and 
thoracic spine.  The Board further noted that the veteran's 
above-the-elbow amputation of left arm was considerably 
disabling but that this was contemplated in the 80 percent 
evaluation of the disorder. 

The veteran subsequently filed claims for service connection 
for degenerative disc disease of the cervical and thoracic 
spine as secondary to service-connected disability and for a 
total evaluation based on individual unemployability.  He 
provided testimony in support of these claims at a personal 
hearing before the Board in November 1982.

In a February 14, 1983 decision, the Board discussed the 
veteran's degenerative disc disease of the cervical and 
thoracic spine and noted July 1973 and February 1975 final 
Board decisions that had weighed the conflicting medical 
opinions regarding the etiology of these conditions, and 
denied the claims for service connection.  The Board found 
that there was no new factual basis on which to consider 
those claims and declined to reopen.  Furthermore, after 
reviewing the entire evidence of record, the Board found that 
the service-connected left arm amputation and scoliosis were 
not so severely disabling as to prevent the veteran from 
engaging in some type of substantially gainful employment in 
keeping with his education and occupational background.  The 
veteran's claim for a total evaluation based on individual 
unemployability was denied.

At a hearing before the undersigned member of the Board in 
July 1998 veteran claimed that the Board decisions at issue 
were clearly and unmistakably erroneous because he had been 
subsequently granted a total rating for compensation purposes 
based on individual unemployability and his service-connected 
disabilities were currently of the same severity as they were 
when the Board decisions in question were promulgated.  The 
veteran further claimed that there was clear and unmistakable 
error because the Board had failed to grant service 
connection for other disabilities, which should have been 
considered service-connected and thus considered in 
determining if the veteran was unemployable due to service-
connected disability.  Finally, the veteran asserted that 
there was clear and unmistakable error in the decisions at 
issue because VA did not obtain the veteran's Social Security 
Administration records and thus failed in its duty to assist.

After consideration of these arguments in connection with the 
record as it existed at the time of the March 1981, May 1982 
and February 1983 decisions, the Board concludes that the 
correct law and facts were considered by the Board in March 
1981, May 1982, and February 1983, and that each decision was 
supported by the record in existence at that time.  The Board 
decisions at issue outlined and correctly applied all the 
relevant laws and regulations in existence at the time of 
each decision.  Further, at the time of each decision, the 
record contained evidence in support of the veteran's claim 
and evidence whose probative value weighed against the claim.  
A disagreement as to how information was weighed and 
evaluated does not constitute clear and unmistakable error.  
See Luallen, supra; 38 C.F.R. § 20.1403(d).   

The evidence of record at the time of the May 1981 Board 
denial which supported the veteran's claim included the 
veteran's contentions and reported unemployment since May 
1978.  Also, statements from the veteran's former employer, 
dated in 1978 and 1979, supported the claim as they noted the 
veteran had last worked in May 1978, and that his use of 
heavy medication and his deteriorating physical condition, 
probably aggravated by his amputation, precluded fulfillment 
of his job duties.  Additionally, the clinical opinion of 
M.C.H., M.D., dated in January 1979, which found the veteran 
could not work, because of the pain associated with his 
service-connected amputation of the left arm, provided 
support for the veteran's claim.  Further, the veteran and 
his representative notified VA he was in receipt of Social 
Security benefits.  Also, on VA examination in May 1980, it 
was noted the veteran could not wear a prosthesis.

The evidence of record at the time of the May 1981 Board 
decision which weighed against the claim for a total rating 
for compensation purposes based on individual unemployability 
(TDIU) included the veteran's representative's notice to VA 
at the August 1979 personal hearing that there were other 
disabilities in addition to the service-connected 
disabilities which served as the basis for the award of 
Social Security benefits.  Also, reported findings on VA 
examination in May 1980 of full range of motion of the 
shoulder, albeit with pain, weighed against the claim.

At the time of the May 1982 Board decision, evidence of 
record in support of the veteran's claim additionally 
included statements from private employers expressing an 
unwillingness to hire the veteran due to his disability and 
use of pain medication.  Also received in support of the 
claim was a February 1981 clinical opinion from M.C.H., M.D., 
received in April 1981, in which it was noted the veteran had 
a chronic pain syndrome involving the left arm, and that he 
was taking analgesics on a regular basis.  Additional 
evidence which weighed against the claim included that 
M.C.H., M.D., also indicated in his February 1981 statement, 
received in April 1981, that the chronic pain syndrome of the 
left arm might have other than a physical background, and 
that there was a significant functional overlay.  Also 
weighing against the claim was indication in a January 1981 
statement from H.O.I., M.D., received in April 1981, and in 
an April 1981 statement from M.C.H., M.D., that the veteran 
had significant nonservice-connected disability of the spine.

In addition to the evidence noted above, at the time of the 
February 1983 Board decision, additional evidence in support 
of the claim included the veteran's testimony at a November 
1982 personal hearing before the Board.

The veteran also claims that there was clear and unmistakable 
error in the Board decisions in question because the Board 
did not consider the veteran's non-service connected 
disabilities to be secondary to his service-connected 
disabilities for purposes of making the determination of 
unemployability.  The Board had determined in prior final 
decisions not at issue, including a part of the February 1983 
Board decision not at issue, that the veteran's nonservice-
connected spine disabilities were unrelated to his service-
connected disabilities.  The veteran has not raised the issue 
of clear and unmistakable error in any of these final Board 
decisions denying secondary service-connection for spine 
disabilities.  Thus, the fact that the Board decisions at 
issue were bound by the findings of the final Board decisions 
denying service connection, and thus could not consider non 
service-connected spine disorders in determining entitlement 
to TDIU, does not constitute clear and unmistakable error in 
the March 1981, May 1982 and February 1983 Board decisions.  
To the contrary, it reflects compliance with applicable law.  
38 U.S.C. § 7104.  Moreover, the veteran's contentions in 
this regard represents no more than mere disagreement with 
how the facts were weighed or evaluated.  As noted above, 
this cannot constitute clear and unmistakable error.  
38 C.F.R. § 20.1403(d).     

The veteran also contends that clear and unmistakable error 
exists in the previous decisions because VA did not obtain 
the veteran's Social Security Administration records and thus 
failed in its duty to assist.  The regulation clearly states 
that a failure of VA in the duty to assist cannot be 
considered clear and unmistakable error.  38 C.F.R. § 
20.1403( c).  Accordingly, the failure of the Board to obtain 
Social Security records prior to implementing the March 1981, 
May 1982 and February 1983 Board decisions can not be 
considered clear and unmistakable error.  Tetro v. Gober, 14 
Vet. App. 100 (2000).

The Board notes that there has been no demonstration of clear 
and unmistakable error in the March 1981, May 1982 and 
February 1983 Board decisions which denied a total rating for 
compensation purposes based on individual unemployability.  
Accordingly, the veteran's motion for clear and unmistakable 
error in the March 1981, May 1982 and February 1983 Board 
decisions is denied.
 
ORDER


The motion for revision of the March 23, 1981, May 4, 1982, 
and February 14, 1983 decisions of the Board of Veterans' 
Appeals as to entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, on the grounds of clear and unmistakable error, 
is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



